HAEALSON, J.
1. The first section of the act to dispose of lands which had been or might thereafter be sold for taxes and bought in by the State, adopted February 9, 1895 (Acts, 1894-95, p. 488), under which this suit was brought, provides : “That all lands which have been or which may hereafter be sold for taxes and bid in for the State, and which have not been redeemed or purchased from the State under existing laws, shall, when such lands have been, or may hereafter be held by the State for two years, become the property of the State.” The other provisions of the act, have reference to the duties of the Auditor and the probate judges of the State, for the public sales of such lands, at times, and on terms and conditions therein stated; for their redemption before the sale, by any one having an interest in said lands, on conditions specified, andfor the execution of proper deeds of conveyance to the purchasers or parties redeeming.
Section 8 of the enactment provides : “The purchasers under this act are authorized to take possession of lands described in their respective deeds, when the same *267are not held adversely, and are authorized to bring suits to recover such lands when held adversely. In cases of litigation to recover or defend possession acquired under such deeds, the parties to such suits shall have all the rights and rest under all the disabilities given and imposed by sections 597, 600, 601, 602, 603 of the Code of Alabama.”
The title to this act is, “An act to dispose of lands which have been, or which may hereafter be, sold for taxes and bid in for the State, and which have not been redeemed or purchased from the State.” Its object was to provide by independent legislation for deficiencies in the law theretofore existing. Theretofore, in Part 1, Title 7, Chapter 6 of the Code of 1886, embracing sections 597 to 606, inclusive, provision had been made, “for the rights and remedies of purchasers of land at tax sales,” but none for the disposition of lands, which had been sold for taxes and bid in by the State, under section 580 of the Code.
In the title to this act, nor in its body, is there any statement, nor does it anywhere so appear, that this new law was revisory or amendatory of any former law. The act is in form original, and is in itself intelligible and complete, and is not within the mischief designed to be remedied by the provision of the constitution, which it is insisted by the appellant it offends, providing that “no law shall be revised, amended, or the provisions thereof extended or conferred by reference to the title only; but so much thereof as is revived, amended, extended,’ or conferred, shall be reenacted and published at length.”—Art. IV, § 2 of Const. 1875. For a full discussion sustaining this view of the act, reference may be had to the case of The State v. Rogers, 107 Ala. 444, and the authorities there cited, rendering it unnecessary to repeat here the argument there so fully made. We approve and follow that case.
The appellee, the plaintiff below, was the purchaser at a tax sale. The recitals of the deed of the Auditor to her, introduced without objection, show that she was such purchaser. The plaintiff failed of recovery on the ground that such sale was invalid for a reason other than that the taxes were not due. The court on the motion of the plaintiff, as it was required to do by section 600 *268of the Code, which is a part of the proceeding provided for in said act of 1894-95, forthwith impannelled a jury to ascertain, 1st, the amount of the taxes for which the land was liable at the time of the sale, and 2d, the amount of such taxes on the lands, if any, as the plaintiff has since said sale lawfully paid, with interest as prescribed by statute on both amounts. From the terms of the statute itself, the defendant must pay “the amount of the taxes for which the lands were liable at the time of the sale,” with interest at twelve per cent, per annum from date of the sale, and not simply what he paid as the purchase price at the sale; and in addition, such other taxes as he has since lawfully paid. He cannot recover any of the last named taxes, unless he proves he has paid them. The statute covers all taxes whether State, county, or municipal.—Turner v. White, 97 Ala. 545; Wartensleben v. Hitchcock, 80 Ala. 565, 570.
The evidence showed without conflict the amount of the taxes for which the lands were liable at the time of the sale, and for the payment of which they were sold, and the amount of the taxes thereon that the plaintiff has since lawfully paid, which sums with the interest thereon from the date of such payments at 12 per cent, per annum constituted the amount the plaintiff was entitled to recover. There was no error in this state of the proof, therefore, for the court to give the charge requested by the plaintiff.
Affirmed.
*269CASES IN THE Supreme Court of Alabama, NOVEMBER TERM, 1898.